Exhibit 10.28
Waste Connections, Inc.
Amended and Restated
Compensation Plan for Independent Directors
This Compensation Plan for Independent Directors, as amended and restated
herein, shall be effective January 1, 2011, until changed by the Board of
Directors. This Plan shall apply to independent directors only. Directors who
are employed by Waste Connections, Inc. (the “Company”) are not entitled to
receive separate compensation for participation in Board or Committee Meetings.
Independent directors shall be compensated by payment of a basic monthly
retainer of $4,000 per month. Committee Chairs shall be entitled to additional
compensation, to be added to their monthly retainers, as follows:

         
Audit Committee Chair
  $625 per month
Compensation Committee Chair
  $416.66 per month
Nominating and Corporate Governance Committee Chair
  $208.33 per month

No additional payment shall be made with respect to attendance or participation
in Board and Committee meetings, other than payment or reimbursement of out of
pocket travel expenses incurred in connection with meetings attended in person.
All payments under this Compensation Plan shall be paid monthly on the 15th day
of each month, or as soon thereafter as administratively practicable and, in any
event, prior to March 15 of the calendar year following the year in which the
services with respect to such payment were performed.
Independent directors shall be granted, at the discretion of the Board, an
annual award of restricted stock units with a targeted value of approximately
$150,000 on the date of grant. The grant shall be made in conjunction with the
Company’s annual grant to officers and employees, typically in February of each
year, provided that the grant date may be changed from time to time at the
discretion of the Board. The restricted stock units will be granted pursuant to
the Company’s Third Amended and Restated 2004 Equity Incentive Plan and will
vest, at the discretion of the Board, in two equal installments on the date of
grant and the first anniversary of the date of grant. The number of restricted
stock units granted may be less in future years if other types of equity awards
are issued to independent directors in conjunction with the restricted stock
unit grants.

 

